                  IN THE UNITED STATES DISTRICT COURT FOR THE
                              EASTERN DISTRICT OF VIRGINIA
                                      Alexandria Division


 OVERSTOCK.COM,INC.,                                 )
                                                     )
                Plaintiff,                           )
                                                     )
        V.                                           )       l:17-cv-01331 (LMB/TCB)
                                                     )
 VIKTOR VISOCKY,et al..                              )
                                                     )
                Defendants.                          )

                                    MEMORANDUM OPINION


       Before the Court is a Report and Recommendation (the "Report")issued by a magistrate

judge on August 23,2018 [Dkt. No. 108], recommending that a defaultjudgment and permanent

injunction be entered against defendants Viktor Visocky ("Visocky"), Otto Srams("Srams"),

Olga Korischenko ("Korischenko"), and Alexander Bekoev ("Bekoev")(together, the "Named

Foreign Defendants") but that no defaultjudgment or injunction be entered against defendant

Edward M. Kaufman ("Kaufman")or against 63 websites also named as defendants (the

"Website Defendants").' On September 6, 2018, plaintiff filed a partial objection to the Report,

arguing that a defaultjudgment and permanent injunction should also be entered against

Kaufman and the Website Defendants. No defendant has filed any objection to the Report or any

response to plaintiffs objection.

       For the reasons stated below,the Court will adopt the Report and overrule plaintiffs

objection as to the Website Defendants and Kaufman. Accordingly, a defaultjudgment and

permanent injunction will be entered against the Named Foreign Defendants.




 For a complete list ofthe Website Defendants,^Third Am. Compl.[Dkt. No. 88] 1-2.
